SEPARATE OPINION ON REHEARING.
GANTT, C. J.
A motion for rehearing has been filed and argued at great length by the respondent. It is earnestly insisted -that in ¡the opinion of the court we have repudiated a long line of decision's without expressly overruling them. I did not concur in so much of the opinion as I conceived *384asserted the master’s liability only for those defects and dangers in the appliances furnished by him to his servant, of which he had knowledge. As I understand the settled law of this State and in this court it is primarily the duty of the master to furnish his servant a reasonably safe place in which to work, and reasonably safe appliances with which to work, and he is liable for injuries to his servant from his failure to do so, not only for those defects of which he has actual knowledge, but also for those latent defects which by the exercise of ordinary care he could have discovered, 'and not only is it his duty to use reasonable care to see that they are safe and fit for the work in hand when furnished but it is his duty to use like care and precaution to see that they are kept in good order and condition. If the master does not know of the defect, and reasonable care on his part would not have disclosed it, he is not liable, but if reasonable care would have disclosed it, then he is liable for injuries to the servant therefrom, though it was not actually known to him. [Porter v. Railroad, 71 Mo. 66; Nichols v. Crystal Plate Glass Co., 126 Mo. 55; Bender v. Railroad, 137 Mo. 240; Helfenstein v. Medart, 136 Mo. 595.]
When one enters into the service of another he assumes the ordinary risks arising within the scope of that employment, but he does incur thereby extraordinary risks. Mere knowledge of the defective appliance by the servant will not absolve the master for his neglect to supply safe appliances, but the settled law of this State is that notwithstanding the defect is 'brought to the knowledge of the employee, yet if he reports it to the master, and the master promises to repair the defect or remove the danger, the servant can recover for an injury caused thereby within such time as it would .be reasonable to allow the master for its performance. [Conroy v. Vulcan Iron Works, 62 Mo. 35; Keegan v. Kavanaugh, 62 Mo. 230; Stephens v. Railroad, 96 Mo. 207; Holmes v. Clarke, 6 Hurl. *385& N. 349; Clarke v. Holmes, 7 Hurl. & N. 937; Holloran v. Union Iron Co., 133 Mo. 470.]
The mere fact that the master and the servant have equal opportunities to discover the defect, will not defeat the recovery by the servant, if the defect was unknown to the servant, and the ordinary care on the part of the master would have revealed the defect for .the reason that it is not the duty of the servant to look for latent defects, whereas it is the master’s duty to use reasonable care to see that his appliances are kept in good order 'and condition. • [Nichols v. Crystal Glass Co., 126 Mo. 55.]
If a master’s personal knowledge of defects in his machinery and appliances were necessary to his liability the more he neglected his business and abandoned it to others, the less liable he would be. It is also settled that knowledge of a defect will not defeat a servant, but it must be knowledge of the risk or danger, nor will mere knowledge that there is danger in working with the appliances furnished by the master defeat his action, if the danger was not so glaring as to threaten immediate injury, or if it was reasonable to suppose that he could use the same safely by the exercise of ordinary care. [Stoddard v. Railroad, 65 Mo. 514; Devlin v. Railroad, 87 Mo. 545; Huhn v. Railroad, 92 Mo. 440; Hamilton v. Rich Hill Coal Co., 108 Mo. 364; Mahaney v. Railroad, 108 Mo. 201; Soeder v. Railroad, 100 Mo. 673.]
In my opinion the adjudications of this court *are not in harmony with the decisions of the Indiana and Wisconsin supreme courts, cited with approval by Judge Sherwood.
On the contrary, this court has aligned itself with that of Pennsylvania, the Supreme Court of the United States, and many others which hold that if the instrumentality with which the servant is required to perform his services is so obviously and immediately dangerous that a man of common prudence would refuse to use it, the master can not be held liable for the resulting damage.
*386In such, case the law adjudges the servant guilty of concurrent negligence and will refuse him that aid which, he otherwise would be entitled to. But where the servant in obedience to the requirement of the master incurs the risk of machinery which, though dangerous, is not so much so as to threaten immediate injury, or where it is reasonably probable it may be safely used by extraordinary caution or skill,' the rule is different. [Francis v. Railroad, 127 Mo. 669; Hamilton v. Rich Hill Coal Co., 108 Mo. 375; Huhn v. Railroad, 92 Mo. 440; Patterson v. Railroad, 76 Pa. St. 389; Railroad v. Mares, 123 U. S. 710.]
In this case the petition counts upon an order of the foreman of defendant, requiring plaintiff to ascend a telegraph pole and tie certain wires thereon, which wires it is charged contained a dangerous current of electricity, that the foreman knowing the wires had immediately before contained said dangerous current of electricity, negligently ordered plaintiff to pick them up, ascend the pole, and tie them.
It was conceded by all parties 'that the work in which plaintiff was employed was not hazardous under ordinary conditions. The wires he and his fellow servants were stretching were what is known as dead wires, and these wires were supposed to be free of an electrical current. It seems, however, that it is customary, when a new line is being constructed, as this was, for the operator at the initial point to test the line from time to time, to ascertain if it is finished. The current thus used is not dangerous.
As stated in the opinion filed herein, there is no charge that the defendant was in any manner guilty of negligence in the construction of these new lines, or that there was any defect in them or in any of defendant’s electrical apparatus. On the contrary, the force of which plaintiff was a member was engaged in putting up new wires upon poles already erected and no question is made of the proper disposition of the arms which were to receive the wires. Nor, again, is there *387any charge that the electrical current which knocked plaintiff off of the pole, entered the wire through -any negligence of defendant.
The negligence charged is narrowed down to the one act of directing plaintiff to proceed with hanging the wires, knowing or negligently failing to know the wires were charged with a dangerous current, at the time.
This line had been built from Chicago to a point seven miles north of Indianapolis. No current of electricity had been encountered until the morning of the day of the accident. About nine o’clock that morning the plaintiff says he noticed a current of electricity in the wires while handling them and said to the foreman “that there was either a eross-up with some wires or they had turned the current on us.” Whereupon the forman said, “It is about time they were getting to their offices, and very likely they are feeling for us and if you feel it any more let me know it, and I will send a man back to see where the trouble is.”
The plaintiff continued work, and the current was not felt again until about eleven o’clock, and he says he notified the foreman when he came along, but the foreman said nothing and plaintiff continued at his work until noon, without further trouble. How strong or how dangerous the current was at' eleven o’clock plaintiff did not advise the. foreman.
Evidently neither thought it at all dangerous, and it did not return again until four o’clock in the afternoon. One thing is beyond controversy and that is that plaintiff knew more about the intermittent current than the foreman did. He it was who gave the foreman all his information. Plaintiff testified he did not think it was dangerous, that “nobody said it was dangerous.” If nothing more had intervened surely it could never have been said that the foreman had ordered plaintiff into a dangerous place or to work with dangerous appliances because the proof as to the conditions up to noon failed to show a situation of danger.
*388But in truth this case must rest upon what occurred about four o’clock iu the afternoon. When the linemen returned to their work in the afternoon from the spring, plaintiff took up the -three wires and put them in his belt and began to ascend the pole, and when he had gone up about three or four feet he again felt a current of electricity, and came down the pole and threw down the wires and said to the foreman, “These wires are too hot for any man to- handle with satisfaction and I will not handle them as long as Chicago is feeling for us.” The foreman immediately went -to plaintiff, took up the wires in his bare hands, and held them for a few minutes, and said to plaintiff, “Tom, I don’t feel anything on these wires; they are ■all right, go ahead.” Plaintiff then picked up the wires again and started up his pole. He says when he picked them up there was no current o-f electricity in them. He felt no current until he had reached the cross-arm, on which he was to tie the wires. He felt it again then, but proceeded to tie them, and failed to notify the foreman.
The plaintiff’s evidence shows that he had been engaged two years in repairing live wires, and six months as lineman. - His testimony discloses he fully understood all the dangers of the service, and he now says the inspection made by the foreman was insufficient because the wires were lying on the ground when he took them in his hands. The gravamen of plaintiff’s petition is that the foreman ordered plaintiff into a situation of danger, and plaintiff acted on the assurance of the foreman and was not free to act on his own knowledge of the danger.
I agree that it is the settled law of this State that it is the duty of the master, where the servant is engaged in a hazardous employment, to use every reasonable, precaution to insure the safety of the servant. If the -employment is such that the risk is not obvious, and it is fair to presume the servant has not been guilty of any negligence on his own part the master is responsible. [Keegan v. Kavanaugh, 62 Mo. 230; Shortel v. St. Joseph, 104 Mo. 114.] But if a servant *389goes into a place so obviously dangerous that a prudent man under the same or similar circumstances would not obey the order he is guilty of such contributory negligence as will defeat a recovery. [Shortel v. St. Joseph, supra; Keegan v. Kavanaugh, supra.]
Applying these principles, it must be conceded, we think, that ordinarily, stringing “dead wires” is not a hazardous business.
Did the proof show in this case that the foreman had up to four o’clock of the day of the injury become aware that the work had become hazardous ? - We think not. Plaintiff’s own testimony was to the effect that he had suggested to the foreman that the operator at the Chicago office was “feeling” for them. He testifies, as did all the others, that the current thus sent out was not dangerous. After noticing it at nine o’clock and having been directed to tell the foreman of the recurrence, he did not feel it again until 11 o’clock and though he reported it, he did not himself think it dangerous nor did any of his fellow workmen. Until four o’clock, then, no one claimed to be aware of a dangerous current. He then said it was too hot to work with satisfaction. It then became the foreman’s duty to inspect the wires. This he did at once, and gave a supreme test. He took the wires in his bare hands, and held them several minutes, and felt no current.
Conceding as I do, that the duty rested upon the master to use reasonable care to provide the servant safe appliances with which to work, I am not able to find wherein defendant failed of this duty. It furnished new wires, safe poles, and arms on which to string the wires; it is not charged that by any negligence of its own, the live current got into' the wires. Under such circumstances it seems to me nothing was wanting to fill the measure of its duty, except proper inspection to maintain the conditions it had created. I-t had no notice of a change, save from plaintiff who discovered a current that he attributed to what he called “feeling” by the Chicago office, *390but this was not deemed dangerous, until four o’clock. An inspection was then called for. Whether it was proper must be determined with reference to the existing state of affairs. The plaintiff thought it too1 strong do satisfactory work. Appealed to, the foreman took the wires in his bare hands and held them several minutes. If they had been charged with a dangerous current he would have forfeited his own life. That he did not think the current was dangerous is evidenced by this act. He found no current, and plaintiff affirmed this test. It satisfied both at the time. Plaintiff did not demand any further test but resumed his work.
Did the foreman use ordinary care to ascertain whether there was a dangerous current in the wires ? As already said he at once took up the wires and held them in his hands and could discover no evidence of electricity in them. He stated the result of his examination and plaintiff also< tested them again and concurred in that statement. Had the foreman discovered a current and then ordered plaintiff to proceed, there would be room for the argument of plaintiff, but he did not. Did this amount to a guaranty that it would not again appear, and if it did, to ignore it as it would not be dangerous ? Certainly not. He simply told him it was all right then, and in no way invited plaintiff to proceed if he afterwards found the wires were dangerously charged. There was no promise to repair or remove the cause because the foreman did not know how the current got into the wires. Wherever it came from, it had disappeared as in the morning. The foreman had risked his own life in testing the wires. In this respect he was unlike the employer in Keegan v. Kavanaugh, supra. He gave the highest proof of his own belief that the wires were safe. It seems to us that there can be no doubt this was the exercise of ordinary care under the circumstances. There was, then, neither failure to inspect the wires, nor a positive order to go into a known place of danger.
Taking into consideration the age of plaintiff, his long *391experience in handling electric wires; -his knowledge of the danger from live wires; his information that the current had been in the wires that day, and his subsequent discovery of its return after he had ascended the pole and his continuing to work with said wires without further notice to the foreman, who had not the same opportunity to discover the danger, it must be held that he voluntarily assumed the increased risk, and that his disregard of his own safety brought about his injury, and he can not recover.
This conclusion in my opinion, does not militate against the former decisions of this court, but it is not in line with some of the authorities cited in the opinion of the court, with which as already said, I do not agree, but leads me as before to a concurrence in the result reached by Judge Sherwood in his opinion.